DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/04/2021 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 4, 6-8, 10, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ling (US 3,230,054) in view of Margolis (US 5584236), Matsunaga (FR 7500087 A) and Bredeson et al (US 3,899,301).
In regard to claims 1 and 20, Ling discloses a method for rendering of animal products comprising grinding animal material, transporting and heating ground materials in one or more steam –jacketed tube to create a slurry and pressing the slurry to separate protein from oil and water. 
In regard to the animal product, Ling discloses a method for rendering oils and fats from solid oil-bearing materials such as animal bone, meat or fat material, fish offal, vegetable oil bearing materials, and the like” (Col. 1 lines 10-13).
In regard to grinding animal material, Ling discloses:
2 and thence to the conveyor I whence it may be fed through the apparatus alone or mixed with the solid material. It will be understood that the references hereinafter to "material" alone cover either solid 25 or soft material or cover a mixture of both materials.
3 denotes a washer to which soft material is fed from the conveyor 2. 4 denotes a pre-breaker to which solid material is fed from the conveyor I to be pre-crushed (Col. 2 lines 18-28).

 Therefore, Ling discloses processing of the oil-bearing fish that reads on the whole animal. Ling discloses processing animal material through the hasher (2) that is considered to be a grinder and further through a pre-breaker (4) (Col. 1/61-63; Col. 2 lines 3-4, 18-28).
In regard to transporting and heating ground materials in one or more steam-jacketed tube to create a slurry, Ling discloses:
The base of the conveyor 10 is provided with a port 11 through which material is discharged to an inlet port 12 at one end of a heat-exchanger 13. If desired, particularly where the material to be rendered is solid material, water from pumps 14, 15 is fed as indicated by arrows 16 to the exchanger 13 for mixing with the material. 
The exchanger 13 comprises a jacketed trough 17 in which a hollow heated screw conveyor 18 is rotatable by a variable speed drive. Vapour from the exchanger 13 escapes as indicated by arrows 19 through a port 20 in the exchanger 13 (Col. 2 lines 37-47).

    PNG
    media_image1.png
    1038
    920
    media_image1.png
    Greyscale

Therefore, Ling discloses transporting and heating the material through a heat-exchanger (13), which is jacketed (17) with vapours as heating means (Col. 2 lines 37-47).
Ling further discloses pressing the slurry in a press (24) to separate the oil and water from the bone meal and/or fish meal:
21 in the other end of the exchanger 13 leads to a feeder 22 associated with a disintegrator 23 in which the material is reduced to a size and a condition to be treated in a press 24 below the disintegrator 23, the press 24 serving to express water, fats and oils from the material. Located below the press 24 is a vibratory screen 25 on which are discharged from the press 24 fats, oil and water and possibly some solid matter such as meat and bones (Col. 2 lines 49-57).

Ling is silent as to the washing the protein and flame-drying protein.
In regard to claims 1 and 20, Margolis discloses providing a raw ground meat and cooking the meat over the gas flame stove (Example 1 col. 12 lines 50-56).
Therefore, by disclosing providing a raw ground meat, Margolis discloses processing animal products to form ground materials. Therefore, by disclosing cooking the ground meat over the gas flame stove, Margolis discloses flame-drying the ground meat material. One of ordinary skill in the art would have been motivated to modify Ling in view of Margolis and to employ flame-drying as a suitable drying technique for animal protein. It is noted that application of flame heating would lead to the burn off of the surface area that will result in elimination of impurities.
Ling in view of Margolis do not disclose contacting/cooking the drained protein in a second heating step with hot water to eliminate impurities and fat in the protein.
Ling in view of Margolis do not disclose washing the processed protein prior to drying.
Matsunaga discloses a process for the preparation of protein flour free of oil/fat. Tannins and other impurities (page 1 lines 13-16; page 2 lines 39-40 of the machine translation). In regard to the steps of heating/cooking proteins in hot water and washing of protein, Matsunaga discloses:
Ground-nut or peanut protein powder is prepd. by 
(1) treating the skinned peanuts in a satd. aq. salt soln. at a temp. and/or a time sufficient to remove the tannin. smell and the astringent bitter materials in the peanuts; 
heat-treatment of the peanuts in water at >=90(100-120) degrees C, to remove salt absorbed in 1st process step, 
(3) heat-treatment under high press., pref. 15-20 min. in high pressure vessel with admission of an equiv. quantity of fresh water, so that the peanuts are comminuted to a slurry during steam admission,
(4) strongly stirring the slurry with water, 
(5) allowing slurry to settle for a sufficient time, pref. 1-2 hrs. to form 3 phases, namely an upper oil-phase, an intermediate aq. phase and a bottom protein slurry phase, and separating the protein slurry phase, 
(6) centrifuging solids particles from protein slurry phase, 
washing the solid particles with water and spray-drying the solid particles, pref. at 170-200 degrees C, to obtain an ivory-white powder. 
The oil- and aq phases re recovered separately. Ivory-white to white powder is obtd. which is odourless and easily digested (Abstract).
Hence, Matsunaga discloses multiple steps of heat treatment of protein slurry with hot water that results in separation of the slurry into three phases such as bottom protein phase, intermediate water phase and upper oil phase. This techniques allows for the further separation of protein from oil/fat and another unwanted substances contained in the intermediate water phase. It is further noted that that Matsunaga discloses washing protein particles prior to drying. 
Both Ling and Matsunaga are directed to the separation of protein fraction from oil and waste water fraction. One of ordinary skill in the art would have been motivated to modify Ling in view of Matsunaga and to employ treatment of protein with hot water in order to further separate desired protein fraction from oil and waste water. One of ordinary skill in the art would have been motivated to modify Ling in view of Matsunaga and to employ the step of washing protein 
In regard to claims 1 and 20, Ling is silent as to the processing of protein through centrifuge. Further in regard to claims 6-7, Ling is silent as to the application of pressure in the heating step or afterwards. 
Bredeson et al discloses a method for rendering animal products “wherein such products are comminuted to define particles having a predetermined size range and such particles are cooked in the cooker while continuously moving the particles therethrough at a rate which is sufficient to free the fats from the solid constituents” (Abstract). Bredeson et al discloses a method for rendering animal products comprising:
-    grinding the animal product in a shredding pump (44), considered as being a grinder,
-    transporting and heating the material in a cooker (22), which is steam-jacketed, which can work above atmospheric pressures,
-    pressing the slurry in a screw-press (25), to separate the oil and water from the protein meal,
-    transferring the oil and fat with solids to a tank (70), suitable as decanter, and into the centrifuge (73), removing water and solids,
-    transferring the solids from the centrifuge to a press (25), squeezing residual liquid,
-    transferring the residual liquid to a tank (77) (Col. 2 line 50—Col. 5 line 40, Fig. 1).
Bredeson et al discloses that one section of the cooker may be operated under pressure (Abstract). Bredeson et al discloses that “[t]he cooker is comprised of a plurality of two or more sections which may provide cooking under subatmospheric, atmospheric, or above atmospheric pressure conditions or any desired combination of these conditions” (Col. 1 lines 43-48). 
Bredeson et al discloses:
As previously mentioned, the cooker 22 may operate in any desired combination of subatmospheric, atmospheric, or above atmospheric pressure conditions in 

Hence, Bredeson et al discloses “transporting and heating the ground materials in one or more steam-jacketed tubes to create a slurry without further mechanical action".
Therefore, both Ling and Bredeson references discloses the process and apparatus for rendering of animal products. Bredeson et al further discloses application of pressure during the cooking/heating process in order to further break down green bone particles and other solid particles in the animal material. One of ordinary skill in the art would have been motivated to modify Ling in view of Bredeson et al and to further employ pressure during the heating/cooking step and after the heating/cooking step in order to process in order to further break down green bone particles and other solid particles in the animal material to further improve rendering of desired animal products. One of ordinary skill in the art would have been motivated to vary the applied pressure based on the desired rendering effect. The applied pressure is seen to have been a result effective variable which is routinely determinable. Further in regard to the level of applied pressure recitations in claim 6, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05, II A). 

In regard to claims 1, 4 and 10, Bredeson et al discloses:

-    transferring the solids from the centrifuge to a press (25), squeezing residual liquid,

In regard to claim 8, it is noted that Bredeson et al discloses:
While the form of apparatus and method herein described constitutes a preferred embodiment of this invention, it is to be understood that the invention is not limited to this precise form of apparatus and method, and that changes may be made therein without departing from the scope of the invention which is defined in the appended claims (Col. 14 lines 49-55).
Therefore, one of ordinary skill in the art would have been motivated to apply any conventional apparatus for pressure application to the ground animal material.
In regard to claim 8, it is noted that Bredeson et al discloses:
The cooked particles, designated by the letters CP, are passed over a hooded shaker screen 23 to separate the solids from the free grease and the solids will fall from one end of the screen 23 into a screw conveyor 24 which conveys the solids to a screw press 25 which presses the cooked material to remove any grease remaining therein. The solids from the press are in the form of a meal or pressed cake which is cooled and either stored or further processed, as desired (Col. 3 lines 6-14).

Therefore, one of ordinary skill in the art would have been motivated to modify Ling in view of Bredeson et al and to employ screw press as means for separation of cooked animal material. One of ordinary skill in the art would have been motivated to employ any conventional apparatus for pressing cooked ground animal material including screw press as suggested by Bredeson et al.
In regard to claims 16, Ling discloses transferring the protein meal to a press (43), squeezing residual liquid (Col. 3 lines 1-12).
claim 17, Ling discloses transferring the residual liquid discharged from the separator (46) to a tank (30) and further to a decanter (31) (Col. 3 lines 12-16).
In regard to claim 18, Ling discloses transferring the protein to a dryer (59) and crushing the dried protein in a disintegrator (65):
Also located below the press 43 is a disintegrator 51 discharging by way of a sealing valve 52 to an inlet 53 in one end of a steriliser 54 provided with a screw conveyor 55. The steriliser 54 is optional and is usually provided when required under health regulations or the like. The other end of the steriliser 54 is provided with an outlet 56 discharging by way of a sealing valve 57 to an inlet 58 in one, end of a dryer 59 provided with a screw conveyor 60 and with an outlet 61 for flow of vapour, in the direction indicated by arrows 62, from the dryer 59. The other end of the dryer 59 is provided with an outlet 63 discharging to a disintegrator 64 leading to a sack filling and weighing machine 65 (Col. 3 lines 20-32).
Material in the press 43 flows to the disintegrator 51 for further disintegration of the material. The disintegrated material then flows from the disintegrator 51 through the sealing valve 52 to the steriliser 54, is conveyed through the steriliser to the outlet 56, flows through the sealing valve 57 to the dryer 59, is conveyed through the dryer 59 to the outlet 63 and flows to the disintegrator 65 for disintegration and rendering into, for example, meal such as bone meal or/and fish meal. 10 The material is discharged from the disintegrator into the sack filling and weighing machine 65 (Col. 4 lines 1-12).

In regard to the recitation of a powder protein, it is noted that Ling discloses drying and forming protein meal by crushing dried protein in disintegrator. Since “meal” means a substance ground to powder, Ling meats the limitation of a powder protein.
In regard to claim 18, Ling discloses transferring the protein to a dryer (59) and crushing the dried protein in a disintegrator (65):
Also located below the press 43 is a disintegrator 51 discharging by way of a sealing valve 52 to an inlet 53 in one end of a steriliser 54 provided with a screw conveyor 55. The steriliser 54 is optional and is usually provided when required 
Material in the press 43 flows to the disintegrator 51 for further disintegration of the material. The disintegrated material then flows from the disintegrator 51 through the sealing valve 52 to the steriliser 54, is conveyed through the steriliser to the outlet 56, flows through the sealing valve 57 to the dryer 59, is conveyed through the dryer 59 to the outlet 63 and flows to the disintegrator 65 for disintegration and rendering into, for example, meal such as bone meal or/and fish meal. 10 The material is discharged from the disintegrator into the sack filling and weighing machine 65 (Col. 4 lines 1-12).

Ling discloses drying and forming protein meal by crushing dried protein in disintegrator. Ling is silent as to the hammer mill as a crushing apparatus. However, one of ordinary skill in the art would have been motivated to modify Ling and to employ any conventional apparatus for crushing dried protein including hammer mill. One of ordinary skill in the art would have been motivated to employ any conventional apparatus for crushing dried protein as long as desired crushing effect is achieved. 

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ling (US 3,230,054) in view of Margolis (US 5584236), Matsunaga (FR 7500087 A) and Bredeson et al (US 3,899,301) as applied to claim 1 above and further in view of Tiller (US 5,972,403).
Ling discloses transferring the oil and fat with solids to a screen (25) to separate solids, to a separator (27), and a decanter (31) (Col. 2 lines 59-70). Ling discloses that fats and oils are 
The heated press liquid is received by decanter 80. Decanter 80 performs a two-phase separation of the heated press liquid, producing a sludge in stream 82 and a secondary press fluid in line 84. Decanter 80 achieves a two-phase separation in a conventional manner by relying upon the density differential between the materials forming the sludge and the materials forming the secondary press fluid. It should be understood that decanters of conventional designs such as those available from Alfa Laval and Westfalia are suitable. In addition, other types of settlers or separators that rely upon differential densities could be employed at this stage of the process (Col. 5 lines 33-44, Fig. 4).

After the decanting step, the secondary press fluid is subjected to the separation in the flotation vessel (90). Where the fish oil with suspended fish protein solids are separated from oil:
Once separation of the fish oil and suspended fish protein solids from the water is complete in the flotation vessel, the underlying water component is drawn from the flotation vessel through an outlet located near the bottom of vessel 90. The removed water in line 92 contains soluble fish protein solids and a small amount of suspended fish protein solids (Col. 7 lines 15-20, Fig. 4).
After the flotation vessel separation step, the oil phase (94) is subjected to a separation step in the centrifuge (100). The oil phase is separated into fish oil (102), stick water (106) and solid cake (104). Step:
In accordance with the embodiment of the present invention illustrated in FIG. 4, the fish oil and floated protein solids in line 94 are received by centrifuge 100. Centrifuge 100 separates the mixture into three phases. A first phase comprising primarily fish oil in line 102, a solid cake in line 104, comprising primarily fish 

Both Ling and Tiller are directed to the separation of the cooked animal material into solid cooked phase, water phase and oil phase. Ling discloses that fats and oils are directed to the decanter (31), then to a tank (32) containing acid for treatment of fats and oils and then to a polisher (33) (Col. 2 lines 61-65). Tiller discloses additional steps of oil treatment that result in further separation of solids from water and fats/oils by employing multi-stage separation process employing decanter, flotation vessel and centrifuge that results in the improved rendering process and further separation of oils from protein fraction and water. One of ordinary skill in the art would have been further motivated to modify Ling in view of Tiller and to employ addition al additional steps of oil treatment that result in further separation of solids from water and fats/oils by employing multi-stage separation process employing decanter, centrifuge and other separation equipment well known in the art.  One of ordinary skill in the art would have been further motivated to modify Ling in view of Tiller in order to further improve the rendering process and to further separate of oils from protein fraction and water. One of ordinary skill in the art would have been further motivated to employ any conventional well-known apparatus for .

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ling (US 3,230,054) in view of Margolis (US 5584236), Matsunaga (FR 7500087 A), Bredeson et al (US 3,899,301) and Tiller (US 5,972,403) as applied to claim 11 above and further in view of Dufault et al (US 3,780,075) and Triggs (GB 579,761). 
Ling and Tiller are silent as to the further separation of oil from the sludge and from the waste water. Dufault et al discloses that “the stickwater produced in processes for centrifugally separating fat-bearing animal material, such as low temperature mechanical rendering processes, is split into a high fat fraction and a low fat fraction by heating the stickwater …, and holding the heated stickwater quiescent in a pressurized separator, whereby the stickwater separates  into an upper layer containing most of the fat and insoluble defatted solids in the stick-water and a lower layer comprising  water and dissolved defatted solids” (Abstract).   Dufault et al discloses subjecting the ground fat-bearing material to heat treatment, then sending the heated fat-bearing material to a centrifuge (19), where heated fat-bearing material is separated into defatted solids (22) and a liquid stream containing all of the fat (21) (Col. 3 lines 65-75; Col. 4 lines 1-19). Then the fat-containing liquid stream is passed through the vibrating screen (23) to remove remaining solid or semisolid particles (Col. 4 lines 20-25). Then the fat-containing liquid stream is forced to a three phase centrifuge (26), that produces waste, fat phase (32) and waste water or stickwater phase (33) (Col. 4 lines 50-51). This waste water (i.e. stickwater) is sent into a stickwater separator (Col. 4 lines 55-60). During this phase, the waste water (i.e. stickwater) is separated into an upper layer (43) comprising fat and insoluble defatted solids and a lower layer (44) comprising water and dissolved defatted solids (Col. 5 lines 2-6). Dufault et al further discloses further treatment of the lower layer (44) to remove fat 
Triggs discloses treatment of oils pressing, centrifugation or expelling including fish oils (page 1 lines 14-17, 33-38). Triggs discloses removal of sludge from the oil and further treatment of the removed sludge in order to separate a residue of extracted oil from the defatted sludge (Claim 3; page 3 lines 43-60).
Based on the art as a whole, one of ordinary skill in the art would have been motivated to modify the combination of Ling and Tiller and to further employ the step of oil removal from the waste water in order to further improve rendering process as suggested by Dufault et al. Removal of oil from the waste water has been performed prior to applicant's invention as evidenced by Dufault et al. One of ordinary skill in the art would have been motivated to modify the combination of Ling and Tiller and to further employ the step of oil removal from the sludge in order to further improve rendering process. Removal of oil from the sludge has been performed prior to applicant's invention as evidenced by Triggs. The reference as discussed above describe rendering processes that are directed to the oil and protein fraction recovery from the animal material. One of ordinary skill in the art would have been motivated to further recover oil from all of the oil-containing fractions including waste water fraction and sludge in order to further maximize the oil/fat recovery during the rendering process. One of ordinary skill in the art would have been further motivated to treat oil obtained from the stickwater as suggested by Dufault. One of ordinary skill in the art would have been further motivated to store oil obtained from sludge in any conventional container including the storage tank.
Dufault et al discloses removing water and fine materials from the oil by centrifuging the solution. Dufault et al is silent as to the particle size of the removed solids. However, since Dufault et al discloses the process of the removal of water and solids from oil by centrifuging the solution, the process of Dufault et al would have been expected to produce similar results to those as claimed.
Response to Arguments
Applicant's arguments filed 01/04//2021 have been fully considered but they are not persuasive. 
In response to Applicant’s arguments regarding the prior art reference to Savage (US 2013/0236619 A1), it is noted that Savage is no longer applied as a prior art reference. Claim(s) 1, 4, 6-8, 10, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ling (US 3,230,054) in view of Margolis (US 5584236), Matsunaga (FR 7500087 A) and Bredeson et al (US 3,899,301). As stated in the rejection above, Ling in view of Margolis do not disclose contacting/cooking the drained protein in a second heating step with hot water to eliminate impurities and fat in the protein. Ling in view of Margolis do not disclose washing the processed protein prior to drying.
Matsunaga discloses a process for the preparation of protein flour free of oil/fat. Tannins and other impurities (page 1 lines 13-16; page 2 lines 39-40 of the machine translation). In regard to the steps of heating/cooking proteins in hot water and washing of protein, Matsunaga discloses:
Ground-nut or peanut protein powder is prepd. by 
(1) treating the skinned peanuts in a satd. aq. salt soln. at a temp. and/or a time sufficient to remove the tannin. smell and the astringent bitter materials in the peanuts; 
(2) heat-treatment of the peanuts in water at >=90(100-120) degrees C, to remove salt absorbed in 1st process step, 
(3) heat-treatment under high press., pref. 15-20 min. in high pressure vessel with admission of an equiv. quantity of fresh water, so that the peanuts are comminuted to a slurry during steam admission,
(4) strongly stirring the slurry with water, 

(6) centrifuging solids particles from protein slurry phase, 
washing the solid particles with water and spray-drying the solid particles, pref. at 170-200 degrees C, to obtain an ivory-white powder. 
The oil- and aq phases re recovered separately. Ivory-white to white powder is obtd. which is odourless and easily digested (Abstract).
Hence, Matsunaga discloses multiple steps of heat treatment of protein slurry with hot water that results in separation of the slurry into three phases such as bottom protein phase, intermediate water phase and upper oil phase. This techniques allows for the further separation of protein from oil/fat and another unwanted substances contained in the intermediate water phase. It is further noted that that Matsunaga discloses washing protein particles prior to drying. 
Both Ling and Matsunaga are directed to the separation of protein fraction from oil and waste water fraction. One of ordinary skill in the art would have been motivated to modify Ling in view of Matsunaga and to employ treatment of protein with hot water in order to further separate desired protein fraction from oil and waste water. One of ordinary skill in the art would have been motivated to modify Ling in view of Matsunaga and to employ the step of washing protein prior to the final step of drying as suggested by Morinaga. One of ordinary skill in the art would have been motivated to do so in order to obtain protein product having a higher level of purity.
In response to Applicant’s arguments regarding cooking/flame drying of protein, it is noted that In regard to claims 1 and 20, Margolis discloses providing a raw ground meat and cooking the meat over the gas flame stove (Example 1 col. 12 lines 50-56).
Therefore, by disclosing providing a raw ground meat, Margolis discloses processing animal products to form ground materials. Therefore, by disclosing cooking the ground meat over the gas flame stove, Margolis discloses flame-drying the ground meat material.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Margolis is not relied upon as a teaching of meat flavoring. Margolis is relied upon as a teaching of application of heat by exposure to flames.
In response to Applicant’s arguments regarding Bredeson et al, it is noted that the particular sequence of method steps is prima facie obvious.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/VERA STULII/Primary Examiner, Art Unit 1791